DETAILED ACTION
Information Disclosure Statement
Applicant submitted an Information Disclosure Statement on 12/15/2020 that comprises around 400 references. It is not clear why all of these references require citation with respect to the disclosed and claimed subject matter. Moreover, the sheer number of references burdens the record as to which references are or may be material to which claims.  In accordance with 37 CFR 1.105 and MPEP 704.11(a) subsection (P), it is reasonable to require other factual information pertinent to patentability. In light of the extraordinary number of cited references by applicant, as noted above, examiner believes that it is reasonable to require additional factual information, e.g. explanation as to how each cited reference is pertinent to the claimed limitations in the pending application, so that the most relevant citations are fully considered. A simple statement that each of the references is relevant will not be sufficient.  If applicant deems certain of the references cited to not be relevant, applicant should submit a new IDS containing only references that are pertinent to the examination of this application.
The submitted references have been initialed and considered in accordance with MPEP 609:
Once the minimum requirements of 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.33(b) are met, the examiner has an obligation to consider the information. There is no requirement that the information must be prior art references in order to be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.
In particular, the IDS material was considered in the same manner that the Examiner considers other large sources of information in Office search files while conducting the search.  Specifically, electronic filtering is performed on documents that can be processed using the PTO electronic search tools (i.e., US patents, US PG publications, and, to a limited extent, foreign patent publications are filtered by keywords using EAST).  The remaining materials were manually filtered based on their title and abstract.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive; and a new ground(s) of rejection is made in view of Wei et al (US 2010/0061470) and Chen et al (US 2015/0086215).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
1). Claim 3, and thus depending claims 5-7, recites the limitation "the plurality of fourth receivers" in line 15 of page 4.  There is insufficient antecedent basis for this limitation in the claim. (It looks the phrase “the plurality of fourth receivers” should be changed to “the plurality of fourth transceivers”
2). Claim 3, and thus depending claims 5-7, recites the limitation “the first network switch” in line 20 of page 4. As indicated above, the phrase “the plurality of fourth receivers” should be changed to “the plurality of fourth transceivers”. Since the fourth transceiver is associated with the third network switch, the phrase “the first network switch” should be change to “the third network switch”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vahdat et al (US 8,965,203) in view of Wei et al (Wei et al: “MAC Protocols for Optical Orthogonal Frequency Division Multiple Access (OFDMA)-based Passive Optical Networks”, OFC/NFOEC 2008, paper JWA82, 24-28 Feb. 2008. .
1). With regard to claim 1, Vahdat et al discloses a system (Figure 1) comprising: 
a first network switch (e.g., TOR Switch 106-1 etc.) receiving a first plurality of input streams (e.g., input streams via links 110), collectively the first plurality of input streams constituting first data, the first network switch comprising a first transceiver (column 2 line 65 to column 3 line 1: “implementations links 108 can be optical links, for example a pair of unidirectional multimode fiber (MMF) links or a single bidirectional MMF link”; then it is inherent that a transceiver is in the TOR Switch so to transmit/receive signals to/from server computers, which is shown as DEVICE i in the Rack 102), the first transceiver includes:
a laser (optical transmitter has a laser; column 6 lines 52-54 and Figure 8), and 
a modulator operable to modulate an optical signal output from the laser (e.g., 908 in Figure 8) to provide a first plurality of optical signals (via links 108); 
a plurality of second transceivers (column 2 line 65 to column 3 line 1, and “each networking device is coupled to a corresponding communication port (CP) or multiple CPs. A communication port can be one or more elements, such as electrical or optical transceivers”); 
a plurality of first server computers (N first server computers in a rack 202; column 2 lines 29-33, “Each networking device can be a server, …”) communicatively coupled to the first network switch via a corresponding one of the plurality of second transceiver (Figure 1 etc., CPs and the TOR switches are coupled via the links 108); 
wherein each of the plurality of second transceivers is configured to: 

supply a respective portion of the data (each CP supply a respective portion of the data to the Device), each said respective portion of the first data being intended for a corresponding one of the plurality of first server computers addressed to the first server computer (Figure 1, each server computer, e.g., Device i, receives the data signals from the TOR; it is obvious to one skilled in the art that each server computer, e.g., Device i, only extracts the portion of data that is addressed to itself).  
But, in Figure 1, Vahdat et al does not expressly show the details of the first transceiver in the ToR switch, Vahdat et al does not expressly disclose the first transceiver comprises: a plurality of forward error correction encoders, each of which being operable to supply a corresponding one of a plurality of encoded outputs based on a corresponding one of the plurality of input streams, a digital signal processor operable to provide a plurality of digital outputs based on the plurality of encoded outputs, a modulator operable to modulate an optical signal output from the laser to provide a first plurality of optical subcarriers based on the plurality of encoded outputs; And Vahdat et al does not expressly disclose each of the plurality of second transceivers is operable to provide a respective one of a second plurality of optical subcarriers; wherein each of the first plurality of optical subcarriers is associated with a respective one of the plurality of second transceivers; wherein each of the plurality of second transceivers is configured to: receive the first plurality of optical subcarriers.
Regarding optical subcarriers, to assign different data signals to different subcarriers are well known in the art. E.g., Wei NPL discloses an orthogonal frequency the total system bandwidth resources can be shared by all users” and “enables dynamic sub-carriers allocation to provide bandwidth sharing across multiple optical network units (ONUs) and applications” (page 1). And Wei et al teaches “the overall PON upstream/downstream bandwidth in baseband (e.g., 2.5GHz) is divided into several groups of orthogonal sub-carriers (i.e., sub-channels)”; as shown in Figure 1, the downstream signals cover three bands of subcarriers, each band is for a specific ONU, respectively; and in upstream direction, each ONU only sends data in one specific band. That is, Wei et al teaches: wherein the first data comprises a plurality of first optical subcarriers (Figure 1, e.g., three bands of first optical subcarriers) are provided based on the plurality of input data to be sent to different plurality of second optical transceivers (in the ONUs; each individual ONU is associated with a specific group of subcarriers); and each of the plurality of second transceivers (ONU) is operable to provide a respective one of a second plurality of optical subcarriers (upstream subcarriers); wherein each of the first plurality of optical subcarriers is associated with a respective one of the plurality of second transceivers (Figures  1 and 2; each upstream subcarrier has a specific wavelength); wherein each of the plurality of second transceivers is configured to: receive the first plurality of optical subcarriers (downstream subcarriers to the ONUs). Wei NPL does not expressly show the details of the transceiver in the central office. However, Krause et al, discloses a similar system/method, in which the input data are mapped to a set of subcarriers associated with an optical communication channel (Figures 1-6), and at the receiving side, each receiver (912 in Figure 9) receives the data from the network, and supply a 
In Figure 5, Krause et al uses one forward error correction FEC encoder to collectively perform the FEC encoding; Krause et al does not disclose that a plurality of FEC encoders can be implemented between the input bits component 520 and the bits to symbol component 530. However, to use multiple FEC encoder to process plurality of input steams is known in the art. Wei ‘470 discloses a transceiver comprises: a plurality of forward error correction encoders (FEC Encodes 33 in Figure 3, each of which being operable to supply a corresponding one of a plurality of encoded outputs (outputs to Mapping units 34) based on a corresponding one of the plurality of input streams (M input streams 31), a laser (in the unit 39 for E/O conversion), a digital signal processor (34-38 etc. in Figure 3) operable to provide a plurality of digital outputs (outputs from Mapping 34, or IFFTs 35 or Cyclic Prefix 36) based on the plurality of encoded outputs (the outputs from the FEC Encoders 33), a modulator (39) operable to modulate an optical signal output from the laser to provide a first plurality of optical subcarriers based on the plurality of encoded outputs. Another prior art, Chen et al, discloses a similar transceiver, which comprises a DSP (102), laser (108) and modulator (110) etc., and a plurality of FEC encoders (604) are used to generate a plurality of subcarriers, Chen et al teaches “Each subcarrier (or subcarrier group) has its own FEC encoder 604 and two, several, or all of the FEC encoders may be different from the other FEC encoders 604. The loading algorithm 602 provides each FEC encoder 604 with a code rate corresponding to the associated subcarrier (or subcarrier group). The loading algorithm 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wei NPL and Krause et al and Wei ‘470 and Chen et al to and the system/method of Vahdat et al so that a plurality of encoders can be used with digital signal processor, and each subcarrier group can be individual processed, and the bandwidths associated with a specific server computer can be dynamically allocated, and the subcarriers can be shared among the multiple server computers, and the system/method is more flexible and has an improved bandwidth efficiency through high efficient digital modulation and dynamic resource management.
2). With regard to claim 3, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al disclose all of the subject matter as applied to claim 1 above. And the combination of Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al further discloses the system of claim 1, further comprising: 
a second network switch (Vahdat: the switching network 112. “Switching network 112 enables the different devices within different racks 102 to communicate with each 
wherein the system comprises a plurality of third network switches (e.g., Vahdat: 106-2, …, 106-N), wherein each third network switch comprises a respective one of a plurality of fourth transceivers (the transceiver that transmits/receives signals to/from switching network 112), wherein each of the plurality of fourth transceivers is configured to transmit a respective one of a fourth plurality of optical subcarriers (the subcarriers for signal conveys between the ToR switches 106 and Switching Network 112);
wherein each of the third plurality of optical subcarriers is associated with a different one of the plurality of fourth transceivers (as discussed in claim 1 rejection, the combination of Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al discloses that each subcarrier (or a group of subcarrier) is corresponding to a specific transceiver in another switch; therefore, it is obvious to one skilled in the art that each of 
wherein each of the plurality of fourth receivers is configured to: 
receive the third plurality of optical subcarriers (the fourth transceiver in ToR receives the subcarriers sent from the switching network 112), and
supply a respective portion of the second data addressed to the first network switch (the transceiver in ToR supplies a respective portion of the second data addressed to this specific ToR).  
3). With regard to claim 6, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al disclose all of the subject matter as applied to claim 1 above. And the combination of Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al further discloses wherein at least one of the third plurality of network switches is a top of rack network switch (Vahdat: ToR switches 106-2 to 106-N).  
 4). With regard to claim 11, Vahdat et al discloses a method comprising: 
encoding a plurality of inputs (e.g., input streams via links 110) to provide a plurality of encoded outputs (ToR switches send data signals over plurality of wavelengths to Rack 102; it is obvious that the ToR switch has encoder so that the data signals can be encoded and carried by the optical carriers), the plurality of inputs collectively constituting first information, the encoders being provided in a first transceiver (column 2 line 65 to column 3 line 1: “implementations links 108 can be optical links, for example a pair of unidirectional multimode fiber (MMF) links or a single bidirectional MMF link”; then it is inherent that a transceiver is in the TOR Switch so to 
transmitting, from the first transceiver a first plurality of optical signals based on the encoded outputs (via links 108 etc.), 
wherein the first -5-transceiver is configured to transmit the first data according to a first maximum throughput (it is obvious to one skilled in the art that each ToR switch has its maximum throughput or bandwidth, with which data signals are sent to other units), and
wherein a plurality of first server computers (N first server computers in a rack 202; column 2 lines 29-33, “Each networking device can be a server, …”) is communicatively coupled to the first network switch, wherein each first server computer comprises a respective one of a plurality of second transceiver transceivers (column 2 line 65 to column 3 line 1, and “each networking device is coupled to a corresponding communication port (CP) or multiple CPs. A communication port can be one or more elements, such as electrical or optical transceivers”), wherein each of the second plurality of transceiver transceivers is configured to transmit second data according to a second maximum throughput (it is obvious to one skilled in the art that each second transceiver has its own maximum through put or bandwidth, with which data signals are sent to the TOR), and  
wherein each of the first plurality of optical signals is associated with a respective one of the plurality of first server computers (each server computer is associated with a specific wavelength); 

supplying, by each of the second plurality of transceiver a respective portion of first information (each CP supply a respective portion of the data to the Device) based on a corresponding one of the first plurality of optical signals (Figure 1, each server computer, e.g., Device i, receives the data signals from the TOR; it is obvious to one skilled in the art that each server computer, e.g., Device i, only extracts the portion of data that is addressed to itself).  
But, in Figure 1, Vahdat et al does not expressly show the details of the first transceiver in the ToR switch, Vahdat et al does not expressly disclose: a plurality of forward error correction encoders are in the first transceiver to encode a plurality of inputs; transmitting, from the first transceiver a first plurality of optical subcarriers based on the encoded outputs, or the signals are transmitted with the subcarriers; wherein the first maximum throughput is greater than the second maximum throughput, the second data being carried by a second plurality of optical subcarriers, and wherein each of the first plurality of optical subcarriers is associated with a respective one of the plurality of first server computers; receiving, by a respective one of the second plurality of transceivers the first plurality of optical subcarriers; and supplying, by each of the second plurality of transceiver a respective portion of first information based on a corresponding one of the first plurality of optical subcarriers.
Regarding optical subcarriers, to assign different data signals to different subcarriers are well known in the art. E.g., Wei NPL discloses an orthogonal frequency division multiple access network, which “is capable of assigning subsets of sub-carriers the total system bandwidth resources can be shared by all users” and “enables dynamic sub-carriers allocation to provide bandwidth sharing across multiple optical network units (ONUs) and applications” (page 1). And Wei et al teaches “the overall PON upstream/downstream bandwidth in baseband (e.g., 2.5GHz) is divided into several groups of orthogonal sub-carriers (i.e., sub-channels)”; as shown in Figure 1, the downstream signals cover three bands of subcarriers, each band is for a specific ONU, respectively; and in upstream direction, each ONU only sends data in one specific band. That is, Wei et al teaches: wherein the first maximum throughput (downstream direction; having three or more bands of subcarriers) is greater than the second maximum throughput (upstream direction, each individual upstream band of subcarrier); wherein the first data comprises a plurality of first optical subcarriers (Figure 1, e.g., three bands of first optical subcarriers) based on the plurality of input data to be sent to different plurality of second optical transceivers (in the ONUs), each first optical subcarrier is associated with a different one of the first server computers (Figure 1, each individual ONU is associated with a specific group of subcarriers); and each of the plurality of second transceivers (ONU) is operable to provide a respective one of a second plurality of optical subcarriers (upstream subcarriers); wherein each of the first plurality of optical subcarriers is associated with a respective one of the plurality of second transceivers (Figures  1 and 2; each upstream subcarrier has a specific wavelength); each of the plurality of second transceivers is configured to: receive the first plurality of optical subcarriers (downstream subcarriers to the ONUs), supplying a respective portion of first information based on a corresponding one of the first plurality of optical subcarriers (each ONU processes a specific 
In Figure 5, Krause et al uses one forward error correction FEC encoder to collectively perform the FEC encoding; Krause et al does not disclose that a plurality of FEC encoders can be implemented between the input bits component 520 and the bits to symbol component 530. However, to use multiple FEC encoder to process plurality of input steams is known in the art. Wei ‘470 discloses a transceiver comprises: a plurality of forward error correction encoders (FEC Encodes 33 in Figure 3, each of which being operable to supply a corresponding one of a plurality of encoded outputs (outputs to Mapping units 34) based on a corresponding one of the plurality of input streams (M input streams 31), a laser (in the unit 39 for E/O conversion), a digital signal processor (34-38 etc. in Figure 3) operable to provide a plurality of digital outputs (outputs from Mapping 34, or IFFTs 35 or Cyclic Prefix 36) based on the plurality of encoded outputs (the outputs from the FEC Encoders 33), a modulator (39) operable to modulate an optical signal output from the laser to provide a first plurality of optical subcarriers based on the plurality of encoded outputs. Another prior art, Chen et al, discloses a similar transceiver, which comprises a DSP (102), laser (108) and modulator (110) etc., and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wei NPL and Krause et al and Wei ‘470 and Chen et al to and the system/method of Vahdat et al so that a plurality of encoders can be used with digital signal processor, and each subcarrier group can be individual processed, and the bandwidths associated with a specific server computer can be dynamically allocated, and the subcarriers can be shared among the multiple server computers, and the system/method is more flexible and has an improved bandwidth efficiency through high efficient digital modulation and dynamic resource management.

-6-a second network switch (Vahdat: the switching network 112. “Switching network 112 enables the different devices within different racks 102 to communicate with each other, as well as to communicate with other servers or computers within or outside data center 100”; that is, the Switching network 112 comprises switches that route signals) comprising a third transceiver (the transceiver that transmits/receives signal to/from TOR switch via links 110), wherein the third transceiver is configured to transmit data according to a third maximum throughput (it is obvious to one skilled in the art that the transceiver in the switching network 112 has its maximum throughput or bandwidth), the data being carried by a third plurality of optical subcarriers output from the third transceiver (as discussed in claim 1 rejection, the combination of Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al discloses the a plurality of subcarriers can conveyed between one switch node and other plurality of switch nodes; then it is obvious to one skilled in the art same principle/arrangement can be implemented for the signal transmission between the switching network and the TOR and then the second network switch to output a third plurality of optical subcarriers based on the second data); and 
a plurality of fourth transceivers (the transceiver in ToR switches 106-2 to 106-N etc., which transmits/receives signals to/from switching network 112), each of which 
6). With regard to claim 16, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al disclose all of the subject matter as applied to claim 1 above. And the combination of Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al further discloses wherein the first network switch is a top of rack network switch (Vahdat: ToR switches 106-2 to 106-N).  

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al as applied to claims 1 and 3 above, and further in view of Zhu et al (US 2015/0098700).
1). With regard to claims 5 and 7, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al disclose all of the subject matter as applied to claims 1 and 3 above. But, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al do not expressly disclose the system of claim 3, wherein the second network switch further comprises a fifth transceiver, and wherein the second network switch is configured transmit, receive or both transmit and receive third data from a wide area network with the fifth transceiver, and/or wherein the second network switch is a core network switch.  
It is common in the art to connect the TOR to core switches in a data center. E.g., Zhu et al discloses a group of core switches (104 in Figure 2, or 300 etc. in Figure 3), which enable different TOR to communicate with each other, and also the core switch enable the TOR to communicate with another network (Internet 106, or a wide 
2). With regard to claims 15 and 17, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al disclose all of the subject matter as applied to claims 1 and 3 above. But, Vahdat et al and Wei NPL and Krause et al and Wei ‘470 and Chen et al do not expressly disclose wherein the second network switch further comprises one or more fifth transceivers, and wherein the method further comprises transmitting, receiving or both transmitting and receiving, by the second network switch, second information from a wide area network using the one or more fifth transceivers; and/or wherein the second network switch is a core network switch.
It is common in the art to connect the TOR to core switches in a data center. E.g., Zhu et al discloses a group of core switches (104 in Figure 2, or 300 etc. in Figure 3), which enable different TOR to communicate with each other, and also the core switch enable the TOR to communicate with another network (Internet 106, or a wide area network); as shown in Figure 2, the Core switch has transceivers, and the core switch is configured transmit, receive or both transmit and receive third data from a wide area network (Internet) with the transceiver. Therefore, it would have been obvious to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0199443
US 2018/0025299

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 5, 2021